 In the Matter Of WESTERNGARMENT MANUFACTURING Co., A. B.MALOUF, ASLIQUIDATING AGENT OF WESTERN GARMENT MANU-FACTURINGCO., and A. B. MALOUF, W. B. MALOUF,FRANCES B.MALotF,EDWARDI.MALOUF, AND BERT B. MALOUF, TRADING ASMALOUFBROTHERSMANUFACTURING Co.andPAUL M. PETERSON,PRESIDENT, UTAH STATE FEDERATION OF LABORCase No. C-658.-Decided December 13, 1938Ladies andChildren'sGarnientManufacturingIndustry-Interference,Be,stravnt, andCoercion:expression of preferencefor "local" or unaffiliated labororganization-Conepany-DominatedUnion:dominationof and interference withformation and administration;activityof confidential employee;furnishinguse of meeting room ; disestablished,as agency for collective bargaining-Closed-Shop Contract:with company-dominated union,void-Check-Off:forcompany-dominated union ; employers ordered to reimburse employees forwages checkedoff as dues for company-dominated union.Mr. Newell N. Fowler,for the Board.Mr. Ira A. Huggins,of Ogden, Utah, for the respondents.Air.K. Tracy Power,.ofSalt Lake City, Utah, for the Association.Hr. Richard A. Perkins,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Paul M. Peter-son, president, Utah Federation of Labor, the National Labor Rela-tions Board, herein called the Board, by Aaron W. Warner, RegionalDirector for the Twenty-secondRegion(Denver, Colorado),issuedits complaint dated March 9, 1938, against Western Garment Manu-facturing Co., herein called the Corporation, A. B. Malouf, as liqui-dating agent for Western Garment Manufacturing Co., herein calledthe Liquidating Agent, and A. B. Malouf, W. B. Malouf, Frances 'BMalouf, Edward I. Malouf, and Bert B. Malouf, trading as MaloufBrothers Manufacturing Co., hereincalledthe Partnership, all theforegoing being collectively designatedherein asthe respondents,10 N. L.R. B., No. 41.567 568NATIONAL LABOR RELATIONS BOARDSalt Lake City, Utah, alleging that the respondents had engaged inand were engaging in unfair labor practices affecting commercewithin the meaning of Section-8 (1) and (2) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.The complaint alleged in substance that the respondents had dom-inated and interfered with the formation and administration of Em-ployees Association of theWestern Garment Manufacturing Com-pany of Salt Lake City, Utah,' herein called the Association, andhad by the foregoing action and by compelling their employees tojoin the Association, interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of theAct.On March 14, 1938, the respondents filed their answer in whichthey admitted the allegations of the complaint relating to the natureof their business but denied all other allegations.Pursuant to notice, a hearing was held on March 21, 22, and 23,1938. at Salt Lake City, Utah, before Waldo C. Holden, the TrialExaminer designated by the Board.The Association was allowed,,on its motion, to intervene.The Board, the respondents, and theAssociation were represented by counsel and participated in thehearing.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on_ objections to the, admission ofevidence.The Board has reviewed these rulings and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the close of the hearing the Trial Examiner notified the partiesof their opportunity to file briefs and request oral argument.On May 19, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the parties, finding thatthe respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and (2) of the Actand recommending that the respondent cease and desist therefromand take certain affirmative action so as to remedy the situation.On. June. 3, 1938, the respondents filed exceptions to the Inter-mediate Report.No other exceptions have been filed. In theirstatement of exceptions the respondents waived their right to requestoral argument before the Board, having been advised of their rightsin that respect by the Trial Examiner at'the -conclusion of the hear-ing before him.The Board has considered the respondents' ex-ceptions to the Intermediate Report and, save as consistent with thefindings, conclusions, and- order set forth below, finds them withoutmerit,, and they are hereby overruled.,:Upon the entire record in the case, the Board makes the following :1 Designated in the complaint as "Employees'Association of the Western Garment Manu-facturing Company." DECISIONS AND ORDERSFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS569The Corporation was organized August 3, 1914, under the laws ofUtah, and from that date until December 20, 1937, manufacturedladies and children's garments and wearing apparel at its plant inSalt Lake City, Utah.On the latter date the UtahState courts en-tered a decree dissolving the Corporation and appointed theLiquidating Agent to wind up its affairs.On December 20, 1937,the Partnership took over the assets and assumed the liabilities ofthe Corporation, and since that date has carried on the same manu-facturing operations formerly conducted by the Corporation.The respondents' Salt Lake City factory consumedraw materialsto the value of $275,000 during 1937.All the raw materials saveonly 2 per cent of the piece goods originated outside the State ofUtah.All the cotton and rayon raw materials, thread, buttons, andtrimming, and 98 per cent of the piece goods, came fromone or moreof the following States : New York, Massachusetts, RhodeIsland,California, North Carolina, and South Carolina.During 1937 the respondents sold from their Salt Lake City factory$400,000 worth of finished goods, 18 per cent of which were shippedto points in Utah and 82 per cent to other States.The Corporation employed 120 persons on August 1, 1937.ThePartnership employed 65 on March 1, 1938.Most of the employeesare women.II.THE ORGANIZATIONS YNVOLVEDUtah State Federation of Labor is a labor organization. Interna-tional Ladies' Garment Workers' Union is a labor organization affili-ated with Utah State Federation of Labor. The I. L. G. W. U. claimsjurisdiction over all workers employed in the manufacture of ladiesand children's wearing apparel, from cloth to finished product.Employees Association of theWestern Garment ManufacturingCompany of Salt Lake City, Utah, is a labor organization. Its con-stitution provides that it admits to membership all permanent em-ployees of the Corporation except corporate officers and any otherofficials who have the power to hire or discharge permanent em-ployees.The Association has in practice admitted to membershipemployees of the Partnership, following the change in organizationof the respondents' business.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsBeginning in June 1937 the Utah State Federation of Labor, byPaul Peterson, its president, conducted in Salt Lake City several meet-0 570NATIONAL LABOR RELATIONS BOARDings of employees in the textile and garment trades for the purposeof organizing them into several labor organizations which claimedjurisdiction over such trades.Employees of the respondent attendedone of the early meetings where it was announced that they all camewithin the jurisdiction of the I. L. G. W. U., and thereafter thoseworkers met with the group among which that union was organizing.On July 8 about 21 of the respondents' employees signed applicationsfor membership in the I. L. G. W. U., applied for a charter as a localunion, and chose temporary officers, including Norma Franklin, pres-ident, and Erma Earl, secretary.On or about July 10, 1937, Earl and Mary DeVecchi, an employeewho had applied for membership in the I. L. G. W. U., gathered agroup of employees at noon in the respondents' factory and askedMrs. Faulds, a forelady, to call in Edward I. Malouf, who was man-ager of the factory during all of the period here under consideration,first under the Corporation and later under the Partnership, of whichhe is a member. Edward Malouf came in accompanied by Ernest B.Malouf, then president of the Corporation, who was making one ofhis periodical visits to the Salt Lake City plant.Franklin acted asspokesman for the employees.She stated that labor unions werebeing organized all over the country and that the respondents' em-ployees wanted to know how the management felt about their joininga national union.Edward Malouf said that the question was an un-usual one, and that he thought the employees were "putting him on thespot," but stated that he had no objection to answering the query, andthat employees were free to join any union they chose.He went onto say that a union would be a fine thing, but that since conditions inthe garment trade iri the Rocky Mountain area were peculiar to thatregion, it would be better if the employees joined a local union, andhe preferred that they would.He told the employees that they couldhold their meetings in the factory lunchroom.Edward Malouf testi-fied at the hearing that when this conversation took place he did notknow what union the employees had under consideration, but that hehad seen Textile Workers Organizing Committee handbills near thefactory and that he knew that no "inside" union then existed amongthe respondents' employees.Some of the employees present complained that their wages werelower than they had been under the National Industrial Recovery Ad-ministration codes.Ernest Malouf said he would look into the matter.One of the Malouf brothers stated he would give the employees a 5-per cent increase in piece rates.Ernest Malouf said that the SaltLake City plant was "his baby" and that he would try to keep itgoing.A few days after the foregoing conversation took place FlorencePilkington, a marker in the respondents' factory, drafted a petition0 DECISIONS AND ORDERS571for the formation of an "inside" union later named Employees Asso-ciation of theWestern Garment Manufacturing Company of SaltLake City.Pilkington dictated the petition to Mary Anderson, secre-tary to Edward Malouf, in Malouf's office during working hours butnot in Malouf's presence.Anderson typed the petition and Pilkingtoncirculated it among the employees in the plant, securing between 60and 80 signatures.Pilkington induced Forelady Faulds to sendvarious employees to her during working hours.When they reported,Pilkington solicited their signatures for the petition. Pilkington testi-fied that she had not disclosed to Faulds the purpose of her errands.Faulds did not testify.Pilkington consulted K. Tracy Power, an attorney, for assistancein the formation of the Association.Power came out to the factoryone morning to interview Pilkington and while there posted an un-signed notice on the factory bulletin board stating that there wouldbe a meeting of employees in the lunchroom at 1 :00 p. m.-on Saturday,July 17.The exact terms of the notice are not in evidence.About 50 employees met in the lunchroom in response to the notice.Pilkington presided and introduced Power, who made suggestions forthe procedure to be followed in organizing a local or "inside" union.The group was then divided into eight units corresponding to theseveral departments of the plant.The employees present from eachdepartment chose a representative to the "Central Council" or govern-ing body of the Association.Thereupon the general meeting ad-journed and the Central Council held a session where they chosePilkington permanent chairman and Anderson secretary.On July 21 the Central Council adopted a constitution prepared byPower and 'drawn up by Anderson, to whom Power had dictated adraft.On the same day Pilkington appointed a committee to nego-tiate with the management. On July 29 the Corporation and the Asso-ciation entered into a temporary contract providing that the work-week should be reduced from 45 to 40 hours and that all employeeshired thereafter should be required to join the Association within 3months after being employed.At this time the Association claimedabout 74 members.On August 13 the Corporation and the Associa-tion executed a closed-shop contract abrogating the temporary agree-ment.At this time the Association claimed to represent 85 per centof the employees.The management then posted a notice over Edv andMalouf's signature announcing the execution of the contract anddirecting employees to familiarize themselves with its provisions.By August 25, the end of the period of grace provided in the con-tract for the enforcement of the closed-shop provision, nearly all theemployees had joined the Association.After the Association was organized the employees ceased to attendI.L. G. W. U. meetings. Early in September 1937 the local union 572NATIONAL LABOR RELATIONS BOARDorganized among the respondent's employeesby the I. L. G. W. U.was dissolved.On December 20, 1937, the Partnership took over the businessformerly conducted by the Corporation.The Association continuedto discuss grievances with the Partnership as it had with the Cor-poration, and treated the contract of August 13, 1937, as governingits relations with the Partnership.B.. Conclusions with respect to the AssociationA review of the formation and administration of the Associationleads to the conclusion that it came into being as an attempt to adaptthe form of organization among the employees to the pattern sug-gested by the Maloufs,i.e., a "local," or"inside" union.The sugges-tions made by the Maloufs at the July 10 conference- were not verypositive,and of themselves may not decide the issue.It is true thatthe Maloufs' remarks were solicited by employees who were active inpromoting the I.L. G. W. U., but all the circumstances indicate thatthe employees'request-was the result of a naive conception of thenature of.collective bargaining,not an attempt to- entrap the em-ployer.The employees had just begun to organize. It seems likelythat their interest in 'the employer's attitude toward "outside" unibnswas more than idle curiosity ; their inquiry was in effect a request forassurance against reprisals,or at least an' effort to ascertain what sortof organization would, by reason of its acceptability to the employer,be able to bargain to best advantage.But any encouragement of anyparticular sort of labor organization by making concessions as a re-ward for compliance with the employer's preference is unlawful underthe Act.Anda question from well-meaningemployeesconcerningthe employer'spreference as to type of labor organization is char-acteristically an inquiry as to the likelihood of unlawful discrimina-tion.In the normal relationship between employers and workers, atleast in the early stage of organization, any answer by the employerwhich evinces a preference is technically likely to constitute an unfairinstant case the respondents urge that the employees "insisted" uponan answer.While-a situation might conceivably exist in which em-ployees' insistence might intimidate the employer,no such case is here.The brief history of organization among these workers and thehesitant manner of their approach to the management indicate nosuch militancy as to oppress the employer.The rapid sequence of events following the Maloufs' remarks onJuly 10 suggests that the formation of the Associationwas the em-ployees'response to the preference expressed by the management for DECISIONS AND ORDERS573an "inside" union.2When the Association took form and commencedto operate, its character became apparent.The Association acceptedthe Maloufs' offer of the use of the lunchroom, and always met there.One of the Association's first official acts was to choose EdwardMalouf's secretary to serve as Association secretary.Anderson pre-pared Association membership application blanks, kept minutes ofCentral Council meetings, and typed the constitution, the contracts,and the correspondence of the Association.For these services theAssociation paid her $5 a month. In her capacity as Association sec-retary she prepared letters addressed to Malouf and laid them onhis desk, since her status as his secretary gave her access to his office.When Malouf replied to the Association by letter he dictated to An-derson, who resumed her position then as his secretary.Havingtyped the letter, she thereupon accepted delivery of the same onbehalf of the Association.Anderson's duties toward the respondents and the Associationwere, we think, incompatible.She testified that she had been loyalto both interests.That may be true so far as her situation has per-mitted, and that condition may persist so long as the relationship be-tween the respondents and the Association remains free from stressand strain.We do not find that Anderson conspired with the re-spondents to control the routine of the Association.But Anderson'sposition was such as necessarily to create a suspicion in the councilsof the Association that the employees' activities were proceeding un-der the general eye of one who enjoyed a close and confidential rela-tionship with their employer.Under such conditions the freedom ofassociation guaranteed by the Act can hardly exist.Although neither of the contracts between the Association and theCorporation provided for a check-off the Association was able toeffect the same in the following manner.Anderson and Pilkingtonsecured signed pay-roll orders from applicants for membership inthe Association.Beginning in August Anderson collected the duesfrom Aileen Moffat, the respondents' bookkeeper, and furnishedMoffat with Association receipts to justify the deductions from thepay roll.Anderson kept the pay-roll deduction orders in her pos-session at all times; Moffat never inspected them, relying rather ona list furnished by Anderson.Edward Malouf, Anderson, andMoffat all testified that Malouf had never discussed the check-offwith either of the women.In thus instructing the bookkeeper to check off Association dueswithout specific authority from Malouf and without furnishing proofof the authenticity of the pay-roll orders which she claimed to have,Y SeeMatter of Crawford Manufacturing CompanyandTextile Workers Organizing Com-mittee,8 N. L It. B. 1237. 574NATIONAL LABOR RELATIONS BOARDAnderson employed in aid of herpositionas Association secretarysome of the authorityof managementwhich her positionas secretarytoEdwardMalouf madepossible.In another respect Andersonacted in a manner which tended to give the Associationan officialstatus asa preferred organization.She commonlyposted notices ofAssociation meetings on the factory bulletin board.These notices,signed by Anderson as secretary of the Association,invited all em-ployees to attend.On the notice of July 26, 1937, she added the com-ment "However, this is not compulsory."There was some evidencethat the bulletin board had not previously been reserved for the useof the management, and that announcements of factory entertain-ments had appeared there.But we may gather from her postscriptthat employees commonly attributedsome managerialauthority toAnderson.Many of the events above recited occurred prior toDecember 20,1937, when the Partnership took over the business.The transfer ofownership, however, did not materially affect the relations betweenthe Association and the management.As set forth above, the con-tract remained in effect with the Partnership.The activities ofAnderson continued as before. It also appears from the testimonyof Anderson and Moffat that the check-off was still in effect at thetime of the hearing.By these actions the Partnership continued ineffect the unfair labor practices initiated by the Corporation.We find that the Corporation has dominated and interfered withthe formation and administration of the Association and contributedsupport thereto.We further find that the Partnership has domi-nated and interfered with the administration of the Association andcontributed support thereto.We further find that both the Cor-poration and the Partnership have interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed bySection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII B above, occurring in connection with the operations of therespondents set forth in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYWe have found above that the Corporation and the Partnershiphave dominated and interfered with the Association and have con-tributed support thereto.We have also found that, following theorder of the Utah court on December 20, 1937, dissolving the Cor- DECISIONS AND ORDERS575poration, the Liquidating Agent was appointed to wind up its affairs,and that on the same day the Partnership took over the businessformerly conducted by the Corporation and has continued to operatethe same.In order to remedy the result of the unfair labor practices describedin Section III B above we shall therefore order the respondents tocease and desist from interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed by Section 7of the Act; from dominating and interfering with the administrationof the Association or with the formation or administration of anyother labor organization of its employees; from contributing supportto the Association or to any other labor organization of its employees;from recognizing the Association as bargaining representative; andfrom giving effect to the contract of August 13, 1937.We shall also order the respondents affirmatively to reimburse theemployees the amounts which have been checked off as Associationdues, to disestablish the Association as a bargaining representative,and to post appropriate notices.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.Employees Association of the Western Garment ManufacturingCompany of Salt Lake City, Utah, Utah State Federation of Labor,and International Ladies' Garment Workers' Union are labor organi-zations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Employees Association of the Western Garment Manu-facturing Company of Salt Lake City, Utah, and contributingsupport thereto, the Corporation has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (2) of theAct.3.By dominating and interfering with the administration ofEmployeesAssociation of the Western Garment ManufacturingCompany of Salt Lake City, Utah, and contributing support thereto,the Partnership has engaged in and. is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, theCorporation and the Partnership have engaged in and are engagingin unfair. labor practices within the meaning of Section 8 (1) ofthe Act..5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act. 576NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents,Western Garment Manufacturing Co., A. B. Malouf,as liquidating agent of Western Garment Manufacturing Co., andA. B. Malouf, W. B. Malouf, Frances B. Malouf, Edward I. Malouf,and Bert B. Malouf, trading as Malouf Brothers Manufacturing Co.,and their officers, agents, successors, and assigns, shall:1.Cease and desist :(a)From dominating or interfering with the administration ofEmployees Association of theWesternGarmentManufacturingCompany of Salt Lake City, Utah, or with the formation or ad-ministration of any other labor organization of their employees, orfrom contributing support to the Association or to any other labororganization of their employees;(b)From giving effect to the contract of August 13, 1937, withEmployees Association of theWestern Garment ManufacturingCompany of Salt Lake City, Utah, or to any assignment, novation,or renewal thereof;(c)From recognizing Employees Association of theWesternGarment Manufacturing Company of Salt Lake City, Utah, as rep-xesentative of any of the respondents' employees for the purpose ofdealing with any of the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment;(d)From in any other manner interfering with, restraining, orcoercing their employees in the exercise of the rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Employees Association of theWestern Garment Manufacturing Company of Salt Lake City, Utah,as representative of their employees for the purpose of dealing withthe respondents in respect to grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,and completely disestablish said Association as such representative;(b)Reimburse the employees who were members of EmployeesAssociation of theWestern Garment Manufacturing Company ofS11t Lake City. Utah, for the dues which have been deducted fromsaid employees' wages on behalf of said Association; DECISIONS AND ORDERS577(c) Immediately post notices in conspicuous places throughouttheir plant and maintain such notices for a period of thirty (30)consecutive days, stating: (1) that the respondents will cease anddesist as aforesaid, and (2) that the respondents withdraw all recog-nition from Employees Association of the Western Garment Manu-facturing Company of Salt Lake City, Utah, as representative ofany of their employees for the purpose of dealing with the respond-ents concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, and completelydisestablish it as such representative;(d)Notify the Regional Director for the Twenty-second Regionwithin ten (10) days from the date of this Order what steps therespondents have taken to comply herewith.